
	

114 SRES 626 ATS: Recognizing the 75th anniversary of the establishment of the University of Texas MD Anderson Cancer Center in Houston, Texas.
U.S. Senate
2016-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 626
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2016
			Mr. Cornyn (for himself and Mr. Cruz) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 75th anniversary of the establishment of the University of Texas MD Anderson Cancer
			 Center in Houston, Texas.
	
	
 Whereas the University of Texas MD Anderson Cancer Center (referred to in this preamble as MD Anderson Cancer Center) has provided continuous health services for 75 years; Whereas the Texas legislature established MD Anderson Cancer Center in 1941 as part of the University of Texas system with an appropriation of $500,000 and a matching funding grant from the MD Anderson Foundation to build a cancer hospital and research center;
 Whereas MD Anderson Cancer Center is 1 of the original 3 comprehensive cancer centers in the United States that was established by the National Cancer Act of 1971 (Public Law 92–216);
 Whereas as of November 2016, MD Anderson Cancer Center is 1 of the largest and most respected centers devoted exclusively to cancer patient care, research, education, and prevention in the world;
 Whereas the mission of MD Anderson Cancer Center— (1)is to eliminate cancer in Texas, the United States, and the world through exceptional programs that integrate patient care, research, and prevention; and
 (2)includes education for undergraduate and graduate student trainees, professionals, employees, and the public;
 Whereas MD Anderson Cancer Center is dedicated to embracing the 3 core values of caring, integrity, and discovery;
 Whereas hundreds of thousands of Texans have received quality medical care from MD Anderson Cancer Center during its 75 years of service;
 Whereas MD Anderson Cancer Center has invested hundreds of millions of dollars towards scientific breakthroughs in the fight against cancer, including nearly $800,000,000 in fiscal year 2015;
 Whereas MD Anderson Cancer Center is home to the largest cancer clinical trial program in the world, with more than 9,400 patients participating in almost 1,200 clinical trials;
 Whereas MD Anderson has educated tens of thousands of health professionals, including physicians, scientists, nurses, and allied health professionals during its 75 years of service;
 Whereas MD Anderson has employed tens of thousands of hardworking individuals who have devoted their lives to the care, concern, and healing of patients;
 Whereas the commitment of MD Anderson Cancer Center to individuals who have served in the United States military earned MD Anderson Cancer Center a place on the 2015 Best for Vets employer list;
 Whereas MD Anderson Cancer Center— (1)was ranked number 1 for cancer care in the survey of best hospitals published in U.S. News and World Report in 2016; and
 (2)has been named 1 of the top 2 cancer centers in the United States every year since that survey began in 1990; and
 Whereas the nursing program at MD Anderson Cancer Center holds the American Nurses Credentialing Center’s Magnet Nursing Services Recognition status, which recognizes health care organizations for quality patient care, nursing excellence, and innovations in professional nursing practice: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 75th anniversary of the establishment of MD Anderson Cancer Center in Houston, Texas; and
 (2)commends MD Anderson Cancer Center and its employees for providing quality care to hundreds of thousands of patients over the last 75 years.
			
